Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/349,895 filed 06/16/2021.  Claims 1-21 are pending and have been examined.
The information disclosure statements (IDS) submitted on 06/16/2021, 06/24/2021 and 07/20/2021 were considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowable because the prior art fails to teach or suggest a calibration method for obtaining a transformation of coordinate systems between a vision sensor and a depth sensor, wherein the calibration method comprises: (a) creating a first coordinate group of four endpoints of a calibration board in a world 5coordinate system; (b) obtaining an image of the calibration board by the vision sensor and creating a second coordinate group of the four endpoints of the calibration board in a two-dimensional coordinate system; (c) creating a third coordinate group of the four endpoints of the calibration board 10corresponding to the vision sensor in a three-dimensional coordinate system according to the first coordinate group and the second coordinate group; and (d) transforming the third coordinate group to a fourth coordinate group corresponding to the depth sensor to obtain the transformation of coordinate systems according to at least three target scanning spots generated by the depth sensor, as recited in the claims.
The closest prior art, Diederichs et al. (US 2021/0192788), discloses transforming a coordinate system of a camera into a coordinate system of a LiDAR.  However, Diederichs et al. does not disclose transforming the third coordinate group to a fourth coordinate group corresponding to the depth sensor as claimed.  Diederichs et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian et al. (US 2022/0155776)
Lee et al. (US 2022/0055652)
Qian et al. (US 2021/0407130)
Castorena Martinez et al. (US 2021/0215505)
Yan et al. (US 2021/0051317)
Huang et al. (US 2021/0004610)
Schwiesow (US 10,838,049)
Banerjee et al. (US 2020/0301013)
Ikram et al. (US 2020/0158840)
Li et al. (US 2020/0089971)
Walls et al. (US 2020/0018852)
Wheeler et al. (US 2019/0122386)
Bradley et al. (US 2019/0056484)
Osterwood et al. (US 2016/0227193)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425